




ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated November 30, 2015, but
effective as of 11:59 p.m., New York time, on November 30, 2015 (the “Effective
Time”), among eVance Processing Inc., a Delaware corporation and wholly owned
subsidiary of Excel Corporation (“Buyer”), Calpian, Inc., a Texas corporation
(“Parent”), Calpian Residual Acquisition, LLC, a Nevada limited liability
company (“CRA”), and Calpian Commerce, Inc., a Texas corporation and
wholly-owned subsidiary of Parent (“CCI”). Parent, CRA and CCI are collectively
referred to as the “Sellers.” Sellers and Buyer are collectively referred to as
the “Parties.”


RECITALS


WHEREAS, CCI is a corporation whose business is comprised of (i) providing
direct and third-party merchant payment processing and back-end settlement
services; (ii) delivering card-present and card-not-present credit, debit gift
and loyalty card-based payment processing solutions to merchants and banks
operating electronically and in physical “brick and mortar” business
environments and in settings requiring wired as well as wireless mobile payment
solutions; and (iii) operating both as a direct processor and wholesale ISO
providing gateway merchant processing and settlement processes for individual
merchants and banks under contracts to CCI in exchange for interchange and
related service fee payments and certain future residual payments (the “CCI
Business”), and one or more Sellers owns certain assets, including intellectual
property, related to the Business;


WHEREAS, CRA is a limited liability company whose business is the acquisition of
portfolios of residual revenues from credit and debit card processing (the “CRA
Business,” and together with the CCI Business, the “Business”);


WHEREAS, among other things, Sellers have entered into those certain ISO
Contracts listed on Schedule 2.1 hereto (as may be amended from time to time,
the “ISO Agreements”) pursuant and subject to the terms thereof, Sellers are to
receive fees including, but not limited to residual payments, annual fees, PCI
fees, transaction fees, early termination fees, payment gateway fees and other
fees charged under the ISO Agreements, currently listed on Schedule 2.1 or as
the same may be amended from time to time (“Residuals”) from Sellers’ efforts to
market and sell merchant acquiring services to acceptable businesses
(“Merchants”). Each Merchant is identified by a unique merchant identification
number (“MID”), processes transactions under the ISO Agreements and is a party
to a merchant agreement pursuant to the terms and conditions of the ISO
Agreements (collectively, the “Merchant Agreements”). A Merchant may have
multiple MIDs; and


WHEREAS, Sellers desire to sell, and Buyer desires to purchase, on the terms of
and subject to the conditions of this Agreement, substantially all the assets
related to the Business and the goodwill associated with such assets and the
Business, including all of Sellers’ right, title and interest in and to the ISO
Agreements, the Residuals with respect to those ISO Agreements and the Sold
Merchants;


NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound, the Parties hereto agree as follows:


ARTICLE I



ARTICLE IIDEFINITIONS


“Action” means any litigation, written claim threatening any third-party
adjudication of a dispute, suit, arbitration, mediation, inquiry, investigation,
government investigation, regulatory proceeding or other proceeding of any
nature (whether criminal, civil, legislative, administrative, regulatory,
prosecutorial or otherwise) by or before any arbitrator or Government Body or
similar Person or body.


“Affiliate” of any Person means any Person that controls, is controlled by, or
is under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.


“Agreement” shall have the meaning as set forth in the preamble.


“Acquired Assets” shall have such meaning as set forth in Section 2.1.


“Amended Loan Agreement” shall have such meaning as set forth in Section
3.2(b)(x).


“Assignment Agreement” shall have such meaning as set forth in Section
3.2(b)(viii).




--------------------------------------------------------------------------------






“Assumed Contracts” shall have such meaning as set forth in Section 2.3.
 
“Assumed Liabilities” shall have such meaning as set forth in Section 2.4(a).


“Balance Sheet Date” shall have such meaning as set forth in Section 4.11(a).


“Bill of Sale” shall have such meaning as set forth in Section 3.2(b)(vii).


“Business IP” shall have the meaning as set forth in Section 4.13(c).


“Buyer” shall have the meaning as set forth in the preamble.


“Buyer’s Confidential Information” shall have the meaning as set forth in
Section 6.2(e).


“CCI” shall have the meaning as set forth in the preamble.


“CCI Business” shall have the meaning as set forth in the recitals.


“CRA” shall have the meaning as set forth in the preamble.


“CRA Business” shall have the meaning as set forth in the recitals.


“Certificate of Formation” shall have such meaning as set forth in Section
3.2(b).


“Closing” shall have the meaning as set forth in Section 3.1.


“Closing Date” means the date on which Closing occurs.


“Contracts” means all contracts, agreements, leases, subleases, licenses,
sublicenses, commitments, indemnities, assignments, understandings and
arrangements, including without limitation merchant agreements, ISO agreements,
bank sponsorship agreements, processor agreements, processor consent forms, Bank
Information Numbers (BINs), residuals resulting from bank sponsorship and
processing contracts, whether written or oral, that are legally enforceable.


“Damages” means the amount of any loss, claim, deficiency, lost profits, demand,
damage (including punitive and special damages), injury, Liability, settlement,
judgment, award, fine, penalty, fee (including attorneys’ fees and consultants’
and experts’ fees), charge, cost (including costs of investigation and defense),
Tax, or expense of any nature.


“Demand Letter” shall have the meaning as set forth in Section 4.13(d).


“Effective Time” shall have such meaning as set forth in the preamble.


“Employees” means all persons employed by CCI as of the Closing.


“Encumbrance” means any mortgage, hypothecation, pledge, lien, option,
assessment, encumbrance, claim, levy, charge, security interest, deed of trust,
restriction on transfer, proxy, voting trust or agreement, right of first
refusal or preemptive right (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset), right of way,
easement, encroachment, servitude, conditional sale contract or other
restriction, in each such case, whether arising by contract or by operation of
Law.


“Excel” means Excel Corporation, a Delaware corporation and the parent of Buyer.


“Excluded Assets” shall have the meaning as set forth in Section 2.2.


“Excluded Liabilities” shall have the meaning as set forth in Section 2.4(b).


“Governmental Body” means any nation or government, any state or other political
subdivision thereof, any legislative, executive or judicial unit or
instrumentality of any government entity (foreign, federal, state or local) or
any department,




--------------------------------------------------------------------------------




commission, board, agency, bureau, official or other regulatory, administrative
or judicial authority thereof or any entity (including a court or
self-regulatory organization) exercising executive, legislative or judicial,
Tax, regulatory or administrative functions of or pertaining to government.


“Indemnified Party” means any party entitled to receive indemnification
hereunder.


“Indemnifying Party” means any party obligated to provide indemnification
hereunder.


“Intellectual Property” means all domestic or foreign rights in, to and
concerning: (i) inventions and discoveries (whether patented, patentable or
unpatentable and whether or not reduced to practice), including ideas, research
and techniques, technical designs, and specifications (written or otherwise),
improvements, modifications, adaptations, and derivations thereto, and patents,
patent applications, inventor’s certificates, and patent disclosures, together
with divisions, continuations, continuations-in-part, revisions, reissuances and
reexaminations thereof; (ii) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, trade dress, logos, symbols,
trade names, assumed names, fictitious names, corporate names and other
indications or indicia of origin, including translations, adaptations,
derivations, modifications, combinations and renewals thereof; (iii) published
and unpublished works of authorship, whether copyrightable or not (including
databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited
to, the rights of attribution, assignation and integrity; (iv) trade secrets,
confidential and/or proprietary information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, schematics, designs, discoveries,
drawings, prototypes, specifications, hardware configurations, customer and
supplier lists, financial information, pricing and cost information, financial
projections, and business and marketing methods plans and proposals),
collectively “Trade Secrets”; (v) Software; (vi) other similar tangible or
intangible intellectual property or proprietary rights, information and
technology and copies and tangible embodiments thereof (in whatever form or
medium); (vii) all applications to register, registrations, restorations,
reversions and renewals or extensions of the foregoing; (viii) internet domain
names; and (ix) all the goodwill associated with each of the foregoing and
symbolized thereby; and (x) all other intellectual property or proprietary
rights and claims or causes of action arising out of or related to any
infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.


“IP Assignment” shall have such meaning as set forth in Section 3.2(b)(ix).


“IP Claims” means any and all claims and causes of action, whether asserted or
un-asserted, of a Seller against Third Parties related to or involving the
Intellectual Property being sold, transferred and assigned hereunder to Buyer.


“IRS” means the United States Internal Revenue Service.


“ISO Agreements” shall have the meaning set forth in the recitals.


“Knowledge” means actual knowledge. “Knowledge” of Sellers means the actual
knowledge of the managers of Sellers after making a reasonable due diligence
inquiry.


“Law” or “Laws” means any law, statute, ordinance, rule, regulation, code,
order, judgment, Tax ruling, injunction, decision or decree of any Governmental
Body.


“Liability” means any indebtedness, liabilities or obligations of any nature
whatsoever, whether accrued or unaccrued, absolute or contingent, direct or
indirect, asserted or unasserted, fixed or unfixed, known or unknown, choate or
inchoate, perfected or unperfected, liquidated or unliquidated, secured or
unsecured, or otherwise, and whether due or to become due.


“Licenses” means any licenses, registrations or certificates issued or granted
by any Governmental Body as required by applicable Law.


“Material Adverse Effect” means any change, event or occurrence that is, or is
reasonably likely to be or become, materially adverse to (a) the Business or the
Acquired Assets, (b) the enforceability of, and the rights of Buyer under, the
Assumed Contracts which are material to the operations of the Business, or (c)
the ability of Sellers to consummate the transactions contemplated by this
Agreement and the Transaction Agreements or to perform its obligations hereunder
or thereunder, respectively, provided, that none of the following shall be
deemed, either alone or in combination, to constitute a Material Adverse Effect:
(i) conditions, changes or effects that generally affect any of the industries
or markets in which Sellers or Buyer, as the context requires, operate, or the
United States economy or securities or financial markets in general, other than
changes that are disproportionately adverse to the Business than other
participants in the same industry or market, (ii) any change in any Law, (iii)
any formal change by a Governmental Body in the interpretation of any applicable
Law that takes effect after the date of this




--------------------------------------------------------------------------------




Agreement, (iv) any change resulting from compliance by Sellers with the terms
of, or the taking of any action contemplated or permitted by, this Agreement.


“Merchants” shall have the meaning set forth in the recitals.


“Merchant Agreements” shall have the meaning set forth in the recitals.


“MID” shall have the meaning set forth in the recitals.


“Non-Personal Information” shall have the meaning as set forth in Section
4.14(a).


“Notes” shall have the meaning as set forth in Section 2.4(a).


“Parent” shall have the meaning as set forth in the preamble.


“Parties” shall have the meaning as set forth in the preamble.


“Permits” means all permits, licenses, certificates, approvals, qualifications,
registrations, and similar authorizations issued by a Governmental Body related
to the Acquired Assets or Assumed Contracts, including any amendment,
modification, limitation, condition or renewal thereof.


“Person” means any individual, corporation, partnership, limited liability
company, limited liability firm, association, joint venture, joint stock
company, trust, unincorporated association or other entity, or any Governmental
Body.


“Personal Information” means information from or about an individual that is
sufficient to identify such individual, including, but not limited to, an
individual’s: first and last name, home or other physical address; telephone
number, including home telephone number and mobile telephone number, email
address or other contact information; financial account number,
government-issued identifier, or persistent identifier, such as IP address or
other unique identifier with another piece of information that would permit the
identification of a Person; list of contacts, provided that the list permitted
specific identification of those on such list; sufficiently precise physical
location; or any other information from or about an individual consumer that is
combined with information from or about an individual that is sufficient to
identify such individual.


“Purchase Price” shall have such meaning as set forth in Section 2.5.


“Registered IP” means all Intellectual Property rights that are registered or
filed with or issued by any Governmental Body, including all patents, registered
copyrights, registered mask works, and registered trademarks and all
applications for any of the foregoing.


“Registered IP Fees” shall have such meaning as set forth in Section
4.13(a)(iii).


“Residuals” shall have the meaning set forth in the recitals.


“Sellers” shall have the meaning as set forth in the preamble.


“Seller’s Confidential Information” shall have such meaning as set forth in
Section 6.2(d).


“Software” means all (i) computer programs and other software, including
software implementations of algorithms, models, and methodologies, whether in
source code, object code or other form, including libraries, subroutines and
other components thereof, (ii) computerized databases and other computerized
compilations and collections of data or information, including all data and
information included in such databases, compilations or collections, (iii)
screens, user interfaces, command structures, report formats, templates, menus,
buttons and icons, (iv) descriptions, flow-charts, architectures, development
tools, and other materials used to design, plan, organize and develop any of the
foregoing (v) gateways, application program interfaces (APIs), NFC programs,
PA-DSS and like software, keys, tokens (including MetaTokens), firewalls,
security and encryption algorithms, Point-of-Sale programs, all network and VPNs
to gateway providers and (vi) all documentation, including development,
diagnostic, support, user and training documentation related to any of the
foregoing.


“Sold Merchants” means the Merchants and MIDs set forth on Schedule 1.1.






--------------------------------------------------------------------------------




“Tax Returns” means all returns, information returns, reports, declarations, or
other filings required to be made with any Governmental Body with respect to
Taxes.


“Taxing Authority” means the IRS or any state, local, or foreign Governmental
Body responsible for the assessment, collection, imposition or administration of
any Taxes.


“Taxes” mean all taxes of any kind, charges, fees, customs, levies, duties,
imposts, required deposits or other assessments, including all net income,
capital gains, gross income, gross receipt, property, franchise, sales, use,
excise, ad valorem, value added, transfer, gains, profits, license, net worth,
asset, transaction, and other taxes, imposed upon any Person by any Law or
Governmental Body, together with any interest and any penalties, or additions to
tax, with respect to such taxes.


“Third Party” means any Person other than, and not an Affiliate of, a Party.


“Third Party Claims” shall have such meaning as set forth in Section 7.3(a).
 
“Third Party Consents” shall have such meaning as set forth in Section 4.3(d).


“Transaction Agreements” means this Agreement, and all such concurrent or
subsequent agreements, documents and instruments, as amended, supplemented, or
otherwise modified in accordance with the terms hereof or thereof, including
without limitation this Agreement, the Bill of Sale, the Assignment Agreement
and the IP Assignment.


ARTICLE III



PURCHASE AND SALE OF ASSETS


1.Purchase and Sale of Acquired Assets. On the terms and subject to the
conditions of this Agreement, at the Closing, Sellers shall sell, convey,
transfer and assign to Buyer, and Buyer shall purchase from Sellers, free and
clear from all Encumbrances, all of Sellers’ right, title and interest in, to
and under all of the business, properties, assets, goodwill and rights of
Sellers of whatever kind or nature, real or personal, tangible or intangible,
owned, leased or licensed to, used or otherwise held by Sellers in operating the
Business, wherever located and whether now existing or hereafter acquired other
than the Excluded Assets (the “Acquired Assets”), including the assets specified
below (to the extent related to the Business) and any additional assets listed
on Schedule 2.1 hereof:
(a)(i) the ISO Agreements, (ii) the Residuals and all other payments related to
the Sold Merchants regardless of source or ISO Agreement, (iii) the Sold
Merchants and their servicing rights, (iv) copies of all Contracts, records and
other documents in any form, whether hard copy, resident on computers, or
otherwise, in the possession or under the control of Sellers relating to the ISO
Agreements, the Residuals, and the Sold Merchants, (v) all the BINs and ICAs, if
any, under Sellers’ control that are used in connection with the Sold Merchants,
(vi) all merchant risk reserves or other merchant collateral of any nature
related to the Sold Merchants held under the ISO Agreements and ISO Reserves
held as a part of the ISO Agreements, (vii) all Residual or payments of any
description regardless of its source derived from the ISO Agreements and the
Sold Merchants, including, but not limited to, payment gateway fees, PCI fees,
check revenues, Discover revenue, American Express revenue, and debit
sponsorship revenue and (viii) all future sales rep sales activity;
(b)the payments related to the Acquired Assets referred to in clause Section
2.1(a) beginning with the payments made in the month of December 2015, based
upon the Residuals earned by Sellers from processing that occurred on or after
November 1, 2015;
(c)all accounts or notes receivable held by Sellers from Third Parties, and any
security, claim, remedy or other right related to any of the foregoing;
(d)all bank accounts related to the Business, including those set forth on
Schedule 2.1, which shall include cash in an amount no less than $130,000, as
well as all restricted cash.
(e)all of Sellers’ inventories, wherever located, including inventories of
finished goods, products, supplies, packaging, and other inventories, including
any such being held on consignment, bailment or other arrangement;
(f)all personal property and interests therein, including all machinery and
equipment, computer equipment and systems, software, hardware and other
materials, used or held for use in the Business;
(g)all Intellectual Property and Software owned by or licensed to a Seller for
use in the Business as currently conducted, and the goodwill associated
therewith;
(h)all of Sellers’ credits, prepaid expenses, deferred charges, advanced
payments, security deposits and prepaid items to the extent related to the
Business;
(i)all of Sellers’ claims, causes of action, defenses and rights of offset or
counterclaim against Third Parties relating to any Acquired Asset or any Assumed
Liability;
(j)all books and records of the Business, including all product designs and
manufacturing drawings and all technical, sales and promotional literature;




--------------------------------------------------------------------------------




(k)all insurance benefits to the extent relating to claims arising out of events
that occurred prior to Closing (if any) and associated with the Acquired Assets,
including such rights and proceeds receivable or hereafter received under any
insurance policy written prior to the Closing;
(l)all goodwill of Sellers associated with the Business or the Acquired Assets;
(m)customer contracts, databases, sales pipeline, proposals of the Business, and
project files associated with the Acquired Assets;
(n)all Licenses and Permits of the Business, to the extent transferable to
Buyer;
(o)all social media accounts used by a Seller in the conduct of the Business,
including all user names and passwords associated with such social media
accounts;
(p)all Assumed Contracts, including but not limited to the accounts with any
Third Party provider enabling the Business’ website and/or application, to the
extent the Contracts associated with those accounts are assignable; and
(q)all rights, IP Claims and causes of action against Third Parties resulting
from or relating to the operation of the Business and the Acquired Assets prior
to the Closing, including without limitation, any rights, claims and causes of
actions arising under warranties from vendors and other Third Parties and the
proceeds of insurance.
2.Excluded Assets. Notwithstanding anything contained herein to the contrary,
Buyer shall not acquire or assume and the Acquired Assets shall not include the
following assets, properties and rights (collectively, the “Excluded Assets”):
(a)all minute books, organizational documents, stock registers and such other
books and records of Sellers as pertain to ownership, organization or existence
of Sellers;
(b)the net cash received during the month of November, 2015 based upon the
Residuals earned by Sellers from processing that occurred during the month of
October, 2015 and related to the Acquired Assets shall belong to Sellers,
subject to verification of the Contractual obligations; and
(c)all employee plans and Contracts with Employees.
3.Assignment of Contracts. On the terms and subject to the conditions of this
Agreement, at the Closing, Sellers shall assign and transfer to Buyer, and Buyer
shall assume and take assignment of, all of Sellers’ existing Contracts to the
extent used in or related to the Business (collectively with the ISO Agreements,
the “Assumed Contracts”) subject to any required Third Party Consents. Sellers
shall take or cause to be taken all actions necessary to receive all required
Third Party Consents to the assignment to Buyer of the Assumed Contracts,
including the consent of the processor(s) to direct all Residual payments to
Buyer and transfer the Residual payments. Buyer shall not be obligated to
assume, and Sellers shall not be obligated to assign, any Assumed Contracts
which require consent to assignment unless such Third Party Consent has been
obtained.
4.Liabilities.
(a)Notwithstanding anything to the contrary contained herein, Buyer will not
assume any Liabilities of Sellers except those listed on Schedule 2.4(a)
(“Assumed Liabilities”), which list includes $9,000,000 in aggregate of notes
payable (the “Notes”) and all responsibilities for providing all services to
Sold Merchants as set forth under the ISO Agreements as of the Closing. No
assumption by Buyer of any of the Assumed Liabilities shall relieve or be deemed
to relieve Sellers from any Liability under this Agreement with respect to any
representations or warranties or covenants made by Sellers to Buyer.
(b)Except for the Assumed Liabilities, Buyer shall not assume pursuant to this
Agreement or the transactions contemplated hereby, and shall have no liability
for, any Liabilities of a Seller, or any of its predecessors in interest, of any
kind, character or description whatsoever (“Excluded Liabilities”), all of which
shall continue to be Liabilities of a Seller. Without intending to limit the
generality or effect of the foregoing, Excluded Liabilities shall include the
following Liabilities of a Seller or any predecessors in interest:
(i)all interest accrued on the Notes as of the Closing Date;
(ii)Liabilities arising from a Seller’s breaches, defaults or failures of
performance (A) under the Assumed Contracts or (B) the operation of the Business
arising out of events occurring on or before the Closing;
(iii)any Liabilities for Taxes incurred or accrued by a Seller, including but
not limited to payroll, sales, income, and any Taxes that become due as a result
of the transactions contemplated by this Agreement;
(iv)any debt, payables or other Liabilities, including without limitation any
equipment or other leases (operating, capitalized or otherwise), profit sharing
or pension plan, any deferred compensation payables, accrued bonus, payroll or
vacation payables, or other employment-related obligations;
(v)any litigation, dispute or Action pending or threatened against a Seller or
its management, other than those related to IP Claims being transferred and
assigned to Buyer;
(vi)(i) Liabilities to be paid or performed prior to or after the Effective Time
under the Sold Merchant’s merchant agreements, including liability for
chargebacks, card association fines and other credit-related losses relating to
transactions processed prior to or after the Effective Time, and any expenses
relating to transactions processed prior to or after the Effective Time and (ii)
all Liabilities under the ISO Agreements relating to transactions processed
prior to or after the Effective Time;
(vii)any Liabilities arising in connection with, or relating to, (A) any
employee benefit plan of the Sellers, including any withdrawal Liability under
Part I of Subtitle E of Title IV of ERISA for a “complete withdrawal” (within
the meaning of Section 4203 of ERISA) or a “partial withdrawal” (within the
meaning of Section 4205 of ERISA), or the amendment, termination or freeze of
any employee benefit plan, (B) any Employee or former employee of any Seller or
any spouse, child or




--------------------------------------------------------------------------------




other dependent or beneficiary of any Employee or former employee of any Seller,
including Liabilities for wages, salaries, benefits or claims, or (C) the
termination of employment by or with Seller of any Employee; and
(viii)any Liabilities not related to the Business.
5.Purchase Price. In consideration for the sale, transfer, assignment,
conveyance and delivery by Sellers to Buyer of the Acquired Assets, and Sellers’
agreement to retain and satisfy all Liabilities of a Seller other than the
Assumed Liabilities, Buyer shall assume the Assumed Liabilities, which Assumed
Liabilities include the Notes (the “Purchase Price”).
ARTICLE IV

CLOSING


1.Closing Date. Unless the Parties shall otherwise mutually agree in writing,
subject to the satisfaction or waiver of the conditions described in Section 3.2
and Section 3.3, the sale and purchase of the Acquired Assets and the assumption
of the Assumed Liabilities contemplated by this Agreement shall take place at a
closing (the “Closing”) that will be held at the Effective Time at the offices
of Jones Day, 2727 North Harwood Street, Dallas, Texas 75201.
2.Conditions to Obligations of Buyer. The obligations of Buyer to effect the
Closing shall be subject to the following:
(a)(i) Sellers shall have performed all of their obligations hereunder required
to be performed by them in all material respects at or prior to the Closing
Date, (ii) the representations and warranties of Sellers contained in this
Agreement, any Transaction Agreement and any certificate or other writing
delivered by Sellers pursuant hereto, shall, except as otherwise contemplated by
this Agreement, any other Transaction Agreement and any certificate or other
writing delivered by Sellers pursuant hereto, be true and correct in all
material respects at and as of the Closing Date as if made as of that date
(except to the extent expressly made as of an earlier date, in which case as of
the earlier date), and (iii) Sellers shall have provided to Buyer a certificate
signed by each Seller’s President to the foregoing effect.
(b)Sellers’ delivery of the following items to Buyer at or prior to the Closing,
in form and substance reasonably satisfactory to Buyer:
(i)copies of the Third Party Consents;
(ii)a copy of a resolution of each Seller’s Board of Directors or Managers, as
applicable, authorizing the execution, delivery and performance of this
Agreement and the other Transaction Agreements, which resolutions shall be
certified by the Secretary of each such Seller;
(iii)a copy of the consent of the Parent as is required by Texas Law, as the
sole equity holder of CCI, authorizing the execution, delivery and performance
of this Agreement and the Transaction Agreements;
(iv)a copy of the consent of the majority interest of the members of CRA,
authorizing the execution, delivery and performance of this Agreement and the
Transaction Agreements;
(v)such other instruments of assignment, transfer and conveyance as Buyer shall
reasonably request to transfer to and vest in Buyer all Sellers’ right, title
and interest in, to and under the Acquired Assets;
(vi)the keys to all locks located on or in the Acquired Assets (and any and all
cards, codes, devices, usernames, passwords, internet addresses, or things
necessary to access any of the Acquired Assets), which shall be surrendered on
request to Buyer where such Acquired Assets are located;
(vii)a bill of sale for the Acquired Assets in the form attached as Exhibit A
hereto (the “Bill of Sale”) duly executed by Sellers;
(viii)an assignment agreement in the form attached as Exhibit B hereto
transferring all of Sellers’ right, title and interest in and to the Acquired
Assets to Buyer (the “Assignment Agreement”) duly executed by Sellers;
(ix)an assignment agreement in the form attached hereto as Exhibit C hereto
transferring all of Sellers’ right, title and interest in and to Sellers’
Intellectual Property to be transferred to Buyer pursuant to this Agreement to
Buyer duly executed by Sellers (the “IP Assignment”);
(x)the Amended and Restated Loan and Security Agreement in the form attached as
Exhibit D (the “Amended Loan Agreement”), duly executed by the holders of Notes;
(xi)copies of documents, computer files, and computer printouts requested by
Buyer related to the Sold Merchants (Sellers may delete or redact from such
reports all information not related to the Sold Merchants. Sellers shall deliver
to Buyer originals of all information and documents in whatever form that relate
to the Sold Merchants and the Acquired Assets, and shall not retain copies of
any such documents without the express written consent of Buyer);
(xii)a copy of the audited financial statements of CCI for its most recent
fiscal year end;
(xiii)this Agreement duly executed by Sellers; and
(xiv)all the Schedules set forth herein.
(c)No Material Adverse Effect shall have occurred to the Business or the
Acquired Assets.
(d)No litigation, dispute or Action challenging this Agreement or the
transactions contemplated herein or seeking to prohibit, alter, prevent or
materially delay the Closing shall be pending or have been instituted by any
Person before any court, arbitrator or Governmental Body.




--------------------------------------------------------------------------------




(e)Buyer shall have completed to its satisfaction the legal, financial and
business due diligence investigations of Sellers, and such investigations shall
not have revealed a material impairment of the Acquired Assets that is disclosed
herein.
(f)Simultaneous with the deliveries referred to in this Section 3.2, Sellers
shall take or cause to be taken all such actions as may reasonably be required
to put Buyer in actual possession and operating control of the Acquired Assets,
including the Intellectual Property. To the extent deliveries required under
this Section 3.2 are not made, Buyer, in its sole discretion, may waive such
requirement; but if such requirement is not waived, Sellers shall cooperate in
any reasonable arrangement proposed by Buyer designed to obtain for Buyer the
material benefits and privileges of such deliveries not made.
3.Conditions to Obligations of Sellers. The obligations of Sellers to effect the
Closing shall be subject to the following:
(a)(i) Buyer shall have performed all of its obligations hereunder required to
be performed by it in all material respects at or prior to the Closing Date,
(ii) the representations and warranties of Buyer contained in this Agreement,
any Transaction Agreement and any certificate or other writing delivered by
Buyer pursuant hereto, shall, except as otherwise contemplated by this
Agreement, any Transaction Agreement and any certificate or other writing
delivered by Buyer pursuant hereto, be true and correct in all material respects
at and as of the Closing Date as if made as of that date (except to the extent
expressly made as of an earlier date, in which case as of the earlier date), and
(iii) Buyer shall have provided to Sellers a certificate signed by its President
to the foregoing effect.
(b)Buyer’s delivery of the following items to Sellers at or prior to the
Closing, in form and substance reasonably satisfactory to Sellers:
(i)the Bill of Sale, duly executed by Buyer;
(ii)the Assignment Agreement, duly executed by Buyer;
(iii)the IP Assignment, duly executed by Buyer;
(iv)the Amended Loan Agreement, duly executed by Buyer; and
(v)this Agreement duly executed by Buyer.
(c)Buyer’s delivery to the holders of Notes, or such other Persons as directed
by Parent, at or prior to the Closing of warrants to acquire, in the aggregate,
6,000,000 shares of common stock of Excel at a price per share equal to $0.05.
(d)No litigation, dispute or Action challenging this Agreement or the
transactions contemplated hereby or seeking to prohibit, alter, prevent or
materially delay the Closing shall be pending or have been instituted by any
Person before any court, arbitrator or Governmental Body.
ARTICLE V

ARTICLE VIREPRESENTATIONS AND WARRANTIES OF SELLERS


Except as set forth in the Schedules attached hereto, Sellers, jointly and
severally, represent and warrant to Buyer the following (including that the
statements contained in this Article IV are true and correct as of the date
hereof):


1.Organization and Qualification. CCI is a corporation duly organized, validly
existing and in good standing under the laws of the State of Texas. Parent is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas. CRA is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of California.
Each Seller has all requisite power and authority to own, lease and license the
Acquired Assets (including Intellectual Property) as such Acquired Assets are
currently owned, operated, leased or licensed by such Seller, and to operate the
Business as the Business is currently operated, and each Seller is in good
standing (to the extent such concept is applicable) as a foreign legal entity in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification necessary.
2.Authorization; Binding Effect.
(a)Each Seller has all requisite company power and authority to execute and
deliver this Agreement and each Transaction Agreement to which it is or will be
a party and to effect the transactions contemplated hereby and thereby. The
execution, delivery and performance by each Seller of this Agreement and each
Transaction Agreement to which it is or will be a party and the consummation by
Sellers of the transactions contemplated hereby and thereby have been duly and
validly approved by each Seller’s Board of Directors, and, with respect to CRA
and CCI, such number of its equity holders as is required by Texas law and CRA’s
Certificate of Formation to authorize performance of this Agreement and the
Transaction Agreements, and no other company actions or proceedings on the part
of a Seller, a Seller’s equity holders or any Affiliate of a Seller are
necessary to authorize the execution, delivery and performance by Sellers of
this Agreement or the Transaction Agreements to which any such Seller is or will
be a party or the transactions contemplated hereby and thereby.
(b)Each Seller has duly and validly executed and delivered this Agreement. When
this Agreement and each of the Transaction Agreements have been duly executed
and delivered by such Seller (assuming due execution by Buyer and any party to
such agreements other than Seller), this Agreement and each such Transaction
Agreement will constitute valid and legally binding obligations of such Seller,
enforceable against such Seller in accordance with their respective terms,
except as such agreements may be subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws and equitable
principles relating to or affecting or qualifying the rights of creditors
generally and general principles of equity.




--------------------------------------------------------------------------------




3.Non-Contravention; Third Party Consents. The execution, delivery and
performance of this Agreement and the Transaction Agreements by Sellers, and the
consummation of the transactions contemplated hereby and thereby do not and will
not:
(a)conflict with or result in a breach or violation of any provision of any
organizational documents of Sellers;
(b)violate, or result in a breach of, or constitute an occurrence of default
under any provision of, result in the acceleration or cancellation of, any
obligation under, or give rise to a right by any Third Party to terminate or
amend its obligations under, any Assumed Contract, or result in the creation of
any Encumbrance upon any of the Acquired Assets. For the avoidance of doubt,
there are no Assumed Contracts which provide any customer thereto with the right
to cancel or terminate their Assumed Contract in the event of (i) an assignment
of the Assumed Contract to the Buyer, or (ii) the sale of substantially all of
CRA and CCI’s assets to Buyer;
(c)violate any applicable Law of any Governmental Body having jurisdiction over
Sellers or the Acquired Assets; or
(d)require the consent, authorization, order or approval of, filing or
registration with, or waiver of any right of first refusal or first offer from,
any Governmental Body, Person or Third Party, that has not been obtained, except
any consents identified in Transaction Agreements which consents shall be
governed by their respective Transaction Agreements (any such consents,
approvals, orders, authorizations, registrations, declarations and filings being
referred to herein collectively as the “Third Party Consents”).
4.Acquired Assets - Sufficiency and Title.
(a)The Acquired Assets constitute all of the assets, tangible and intangible, of
any nature whatsoever, used, or intended to be used, in the Business and are
sufficient for Buyer to conduct the Business from and after the Closing Date in
the ordinary course of the Business without interruption.
(b)Seller has good and valid marketable title to, or a valid leasehold interest
or license in, all of the Acquired Assets, free and clear of any Encumbrances,
and has the full right to sell, convey, transfer, assign and deliver all of the
Acquired Assets to Buyer at the Closing, free and clear of all Encumbrances.
(c)All the tangible Acquired Assets are in good working condition and repair,
consistent with their current use and are fit for use in the ordinary course of
the Business as currently conducted.
(d)There are no material defects in, or conditions with, the Acquired Assets
that will negatively impact Buyer’s ability to use the Acquired Assets as they
are currently used. Seller is not a party to any Contract with any Third Party
to sell, transfer, assign, convey or otherwise dispose of any portion of the
Acquired Assets or any portion of Seller’s interest in any of the Acquired
Assets.
5.Licenses and Permits. Each Seller has obtained and is in compliance with the
Licenses and Permits, if any, required for it to own, operate, lease or license
the Acquired Assets as such Acquired Assets are currently owned, operated,
leased or licensed, and to operate the Business as such Business is currently
operated, and no Action is pending or, to Sellers’ Knowledge, threatened which
could revoke or limit any License or Permit. Such Licenses and Permits are in
full force and effect.
6.Compliance with Laws; Litigation.
(a)Each Seller is in compliance with all Laws of or from Governmental Bodies
applicable to the Business and the Acquired Assets.
(b)There are no Actions pending or, to Sellers’ Knowledge, threatened, against a
Seller or any of its officers, managers, Employees or members in their capacity
as such, with respect to the Business, the Acquired Assets or the Assumed
Contracts. No Seller is subject to any order (consent or other), judgment,
decree, injunction or stipulation of or with any court or other Governmental
Body that names such Seller and imposes a material ongoing obligation with
respect to the operation of the Business and the Acquired Assets.
(c)There are no Actions pending or, to Seller’s Knowledge, threatened by or
against Seller with respect to this Agreement or any of the Transaction
Agreements, or in connection with the transactions contemplated hereby or
thereby, that would reasonably be expected to prevent or materially delay the
consummation by Sellers of the transactions contemplated hereby or thereby or
would reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.
7.Assumed Contracts. All amounts due and payable with respect to the Assumed
Contracts prior to the date hereof have been paid through the date hereof and
all such amounts due and payable immediately prior to the Closing Date will have
been paid through the Closing Date and Sellers are not, and to Sellers’
Knowledge, no other party thereto is, in material breach, violation or default
under any provision of any Assumed Contract. Sellers have complied with all
terms of use, terms of service and other obligations of the Assumed Contracts
and all associated policies and guidelines relating to Sellers’ use of any
social media platforms, sites or services in the conduct of the Business.
Sellers have provided Buyer an accurate copy of each Assumed Contract (including
all amendments thereto). All of the Assumed Contracts are valid and legally
binding obligations of a Seller enforceable against such Seller and, to the
Knowledge of Sellers, the other parties thereto, in accordance with their
respective terms.
8.Taxes.
(a)To the Sellers’ Knowledge, there are no Encumbrances for Taxes upon any of
the Acquired Assets, except for Encumbrances for Taxes not yet due and payable.




--------------------------------------------------------------------------------




(b)Sellers have paid, or made provision for the payment of, all material Taxes
required to be paid by it with respect to the Business and the Acquired Assets.
No deficiencies for Taxes or other assessments relating to Taxes have been
claimed, threatened, proposed or assessed with respect to the Acquired Assets.
To Sellers’ Knowledge, there are no ongoing, pending or threatened audits
relating to Taxes with respect to the Acquired Assets, and there are no matters
under discussion with any Taxing Authority relating to Taxes with respect to the
Acquired Assets. There are no pending requests for rulings or determinations by
or before a Taxing Authority relating to Taxes with respect to the Acquired
Assets. No power of attorney has been executed by or on behalf of Seller
relating to Taxes with respect to the Acquired Assets that is currently in
force. No extension or waiver of a statute of limitations relating to Taxes is
in effect with respect to the Acquired Assets. No claim or nexus inquiry has
been made by a Taxing Authority in a jurisdiction in which Seller does not file
a Tax Return such that the Acquired Assets are or may be subject to taxation by
that jurisdiction.
(c)With respect to the Acquired Assets, (i) all Tax Returns (other than income
Tax Returns) required to be filed have been timely filed with the appropriate
Taxing Authority, (ii) all such Tax Returns are true, correct and complete in
all material respects and (iii) all Taxes relating to the Acquired Assets have
been timely withheld where required or timely paid. No Taxing Authority has
proposed in writing any adjustment to any Tax Return with respect to the
Acquired Assets.
(d)No Seller is a “foreign person” within the meaning of Section 1445 of the
Code.
(e)No issue has been raised by inquiry of any Taxing Authority, which, by
application of the same principles, would reasonably be expected to affect the
Tax treatment of the Acquired Assets or the Business in any taxable period (or
portion thereof) ending after the Closing Date.
(f)No Seller has executed or entered into any agreement with, or obtained any
consents or clearances from, any Taxing Authority, or been subject to any ruling
guidance, that would be binding on Buyer for any taxable period (or portion
thereof) ending after the Closing Date.
9.Brokers. No broker, finder, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
from Buyer in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Sellers or any of their
respective Affiliates.
10.Insurance. All current insurance policies related to the ownership and
operation of the Business and the Acquired Assets are in full force and effect;
all premiums due thereon have been paid by Sellers, and Sellers are otherwise in
material compliance with the terms and provisions of such policies. Furthermore,
(a) no Seller has received any written notice of cancellation or non-renewal of
any such policy or arrangement nor is the termination of any such policy or
arrangement threatened to Sellers’ Knowledge, (b) there is no claim pending
under any of such policies or arrangements as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or
arrangements, (c) no Seller has received any written notice from any of its
current insurance carriers that any insurance premiums will be increased in the
immediate future or that any insurance coverage presently provided will not be
available to Sellers in the immediate future on substantially the same terms as
now in effect, and (d) none of such policies or arrangements provides for
experienced-based liability or loss sharing arrangement affecting Sellers.
11.Financial Statements; Undisclosed Liabilities.
(a)Seller has provided Buyer with Seller’s internally prepared, unaudited
balance sheet and, income statement as of October 30, 2015 (the “Balance Sheet
Date”) for the Business. These financial statements have been prepared in
accordance with U.S. generally accepted accounting practices from the books and
records of Seller and fairly represent, in all material respects, the financial
condition of the Business as at the dates indicated and the results of
operations for the periods then ended.
(b)Seller agrees to provide the Buyer with a copy of any financial statements
prepared by an independent accounting firm.
(c)Except for Liabilities (i) as and to the extent reflected or reserved against
in the balance sheet included in the financial statements referenced in Section
4.11(a), (ii) incurred in the ordinary and usual course of business consistent
with past practice since the date of the Balance Sheet Date (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of Contract, breach of warranty, tort, infringement or violation of
Law) and which are not, individually or in the aggregate, material in amount, or
(iii) which are executory obligations under a Contract (other than Liabilities
relating to any breach, or any fact or circumstance (other than the execution
and delivery of this Agreement or the performance of the transactions
contemplated hereby) that, with notice, lapse of time or both, would result in a
breach, thereof by Sellers), Sellers do not have any material Liabilities
related to the Business (regardless of whether or not such Liability has been
asserted).
12.Absence of Certain Changes. Since the Balance Sheet Date, Seller has
conducted the Business in the ordinary course consistent with past practice and
there has not been:
(a)any Material Adverse Effect;
(b)any material damage, destruction or other property or casualty loss affecting
the Business or the Acquired Assets (whether or not covered by insurance);
(c)any transaction or commitment made, or any Contract or agreement entered
into, by Seller relating to the Business, the Acquired Assets or the Assumed
Contracts, or any relinquishment of any Contract or other right, other than
transactions and commitments (including acquisitions and dispositions of
equipment) in the ordinary course of the Business consistent with past practice;




--------------------------------------------------------------------------------




(d)any material change in the accounting methods, policies, principles or
practices of Seller;
(e)any amendment, termination or waiver by Seller of any right of substantial
value under any agreement, Contract or other written commitment by which the
Business, the Acquired Assets or the Assumed Contracts are bound; or
(f)any agreement or understanding entered into by Seller to do, directly or
indirectly, any of the foregoing.
13.Proprietary Rights.
(a)Registered IP.
(i)Schedule 4.13(a) contains a complete and accurate list of all Registered IP
owned or purported to be owned by or filed in the name of a Seller, which list
identifies (A) the jurisdiction in which each item of Registered IP has been
registered or filed, and (B) any item of Registered IP that is jointly owned
with any other Person.
(ii)All Registered IP are active and have not been abandoned for any reason.
(iii)All required filings and fees (“Registered IP Fees”) related to the
Registered IP have been timely filed with and paid to the relevant Governmental
Bodies and authorized registrars, and all Registered IP are in good standing.
Sellers have provided Buyer with true and complete copies of all file histories,
documents, certificates, Government Body actions, correspondence and other
materials related to all Registered IP.
(b)Third Party IP and Inbound Licenses. Schedule 4.13(b) contains a complete and
accurate list of all Intellectual Property licensed to Sellers (other than
non-customized, executable code, internal use software licenses for software
that is not incorporated into, or used directly in the development,
manufacturing, or distribution of, Business products or services and that is
generally available on standard terms for less than $2,000) and that is related
to the Business, and the corresponding Contracts in which such Intellectual
Property is licensed to Sellers.
(c)Business IP. Schedule 4.13(c) contains a complete and accurate list of all
Contracts currently in effect in which any Person has been granted any license
under, or otherwise transferred or conveyed any right or interest in, all
Intellectual Property related to the Business (“Business IP”); provided,
however, that all consumers who have downloaded any apps created and/or
distributed by a Seller are not listed in such Schedule (it being recognized
that such consumers have a license to use such apps). Sellers are not bound by,
or subject to, any Contract containing any covenant or other provision that in
any way materially limits or restricts the ability of Sellers to use, exploit,
assert, or enforce the Business IP anywhere in the world (it being understood
that Sellers’ apps may be distributed through third party apps markets and that
such distributors may impose various restrictions on distribution under the
applicable agreements for distributing apps through such channels).
(d)Demand Letters. No Seller has received any letters or other written or
electronic communications or correspondence from any other Person regarding any
actual, alleged, claimed, or suspected infringement or misappropriation of
Business IP, along with a brief description of the current status of each such
matter (“Demand Letters”).
(e)Ownership Free and Clear. A Seller exclusively owns all right, title, and
interest to and in the Business IP (other than Intellectual Property licensed
from Third Parties) free and clear of any Encumbrances other than Encumbrances
in favor of Buyer.
(f)Valid and Enforceable. All Business IP is valid, subsisting, and enforceable
(although Seller makes no representations with regard to Intellectual Property
licensed from Third Parties). Without limiting the generality of the foregoing:
(i)No trademark or trade name owned, used, or applied for by a Seller conflicts
or interferes with any trademark or trade name owned, used, or applied for by
any other Person. No Seller has Knowledge with respect to and is not aware of
any other basis for a claim that any of the Business IP is invalid or
unenforceable.
(ii)All Business IP (other than in-licensed Intellectual Property) that is
Registered IP is in compliance with all formal legal requirements and all
filings, payments, and other actions required to be made or taken to maintain
such Registered IP in full force and effect have been made by the applicable
deadline. Schedule 4.15(f)(ii) contains a complete and accurate list of all
actions, filings, and payments that must be taken or made through December 31,
2015, in order to maintain such Registered IP in full force and effect.
(iii)No Action (including any interference, opposition, reissue, or
reexamination proceeding) or claim is pending or, to Sellers’ Knowledge,
threatened, in which the scope, validity, or enforceability of any Business IP
is being, has been, or could reasonably be expected to be contested or
challenged, and there has been no such Action or claim.
(g)Trade Secrets. Each Seller has taken all reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its respective rights in
its respective Trade Secrets.
(h)Chain of Title. Each Seller has properly recorded assignments from all named
inventors for all patents and patent applications included in the Registered IP
owned or purported to be owned by such Seller.
(i)Impairment of Goodwill. The goodwill associated with or inherent in each
Seller’s trademarks (both registered and unregistered) has not been impaired.
(j)Infringement of Seller Intellectual Property by Third Parties. To Sellers’
Knowledge, no Person has infringed, misappropriated, or otherwise violated, and
no Person is currently infringing, misappropriating, or otherwise violating, any
Business IP, provided that Sellers make no representation with regard to
in-licensed Intellectual Property.
(k)Government Rights. No government funding or personnel were used, directly or
indirectly, by Sellers to develop or create, in whole or in part, any Business
IP.
(l)Effects of This Transaction. Neither the execution or delivery of this
Agreement nor the performance of this Agreement and the consummation of the
transactions contemplated hereby will, with or without notice or lapse of time,




--------------------------------------------------------------------------------




result in, or give any other Person the right or option to cause or declare: (i)
a loss of, or Encumbrance or restriction on, any Business IP or any license to
Business IP; (ii) a breach of any license agreement; (iii) the release or
delivery of any Business IP to any other Person; or (iv) the grant, assignment,
or transfer to any other Person of any license or other right or interest under,
to, or in any Business IP.
(m)No Infringement of Third Party IP Rights. To Sellers’ Knowledge, no Seller
has ever infringed, misappropriated, or otherwise violated the Intellectual
Property of any other Person, which infringement or misappropriation would
reasonably be expected to have a Material Adverse Effect on such Seller. Without
limiting the generality of the foregoing, to Sellers’ Knowledge no product,
information, or service ever manufactured, produced, distributed, published,
used, provided, or sold by or on behalf of any Seller, and no Intellectual
Property ever owned, used, or developed by Seller, has infringed,
misappropriated, or otherwise violated the Intellectual Property Rights of any
other Person, which infringement or misappropriation would reasonably be
expected to have a Material Adverse Effect on any Seller.
(n)Pending, Threatened, or Possible IP Infringement Claims. There are no pending
or, to Sellers’ Knowledge, threatened infringement, misappropriation, or similar
claims or Actions against any Seller or to Sellers’ Knowledge against any other
Person who would be entitled to indemnification by a Seller for such claim or
Action. No Seller has ever received any written notice of any actual, alleged,
possible, potential, or suspected infringement or misappropriation of any other
Person’s Intellectual Property by a Seller or by any product or service
developed, manufactured, distributed, provided, or sold by or on behalf of a
Seller.
(o)Sufficiency. To Sellers’ Knowledge, Sellers own or otherwise have all
Intellectual Property needed to conduct the Business as currently conducted or
planned to be conducted.
14.Privacy; Data Security.
(a)No Seller has collected Personal Information, including data collected from
an IP address, web beacon, pixel tag, ad tag, cookie, JavaScript, local storage,
Software, or by any other means, or from a particular computer, Web browser,
mobile telephone, or other device or application, where such data is or may be
used to identify or contact an individual, device, or application (including,
without limitation, by means of an advertisement or content), or to predict or
infer the preferences, interests, or other characteristics of the device or of a
user of such device or application or is otherwise used to target advertisements
or other content to a device or application or to a user of such device or
application (“Non-Personal Information”). Sellers do not, and the Acquired
Assets purchased do not provide for collection or utilization of, Personal
Information or Non-Personal Information, nor perform in any manner when utilized
by users as intended, any function that would collect Personal Information or
Non-Personal Information from users of its apps. Each Seller has complied in all
material respects with all Laws (which for such purposes shall include the
policy of third parties) relating to: (i) the privacy of users of (including
Internet or mobile users who view or interact with) the websites of Sellers, and
(ii) the collection, use, storage, retention, disclosure, and disposal of any
Personal Information or Non-Personal Information collected by Sellers, or by
Third Parties acting on Sellers’ behalf or having authorized access to Sellers’
records. The privacy practices of Sellers concerning the collection, use,
retention, disclosure, and disposal, of Personal Information or Non-Personal
Information conform, and at all times have materially conformed, to all of the
contractual commitments of Sellers including to viewers of the websites of
Sellers and users of (including Internet users who view or interact with) the
contractual commitments of Sellers through which Sellers services or products
are offered. Seller’s offerings conform, and at all times have materially
conformed to applicable Law and, to the extent subject thereto, to the Network
Advertising Initiative’s Self-Regulatory Code of Conduct (2008), the Digital
Advertising Alliance’s Self-Regulatory Principles for Online Behavioral
Advertising, and the Federal Trade Commission’s Principles for the Self
Regulation of Online Behavioral Advertising (2010). Except as required to
process a transaction or provide services or products of Sellers, no Seller has
disclosed, and does not have any obligation to disclose, any Personal
Information or Non-Personal Information to any Third Party. Seller, Seller’s
websites and the services or products of Sellers, have made all disclosures to
users or customers and obtained all necessary consents from users or customers
required by applicable Law, and none of such disclosures made or contained in
any of the Sellers’ websites or in any such materials have been inaccurate,
misleading or deceptive or in violation of any applicable Law. No Actions have
been asserted or, to Sellers’ Knowledge, are threatened against Sellers by any
Person alleging a violation of any Person’s privacy, personal or confidentiality
rights under the Privacy Policies or any applicable Law. Neither this Agreement
nor the transactions contemplated by this Agreement, including any disclosures
of data, will violate the Privacy Policies as they currently exist or as they
existed at any time during which any of the Personal Information or Non-Personal
Information was collected or obtained.
(b)To Sellers’ Knowledge, at all times since inception, each Seller has complied
in all material respects with any Law applicable to Sellers relating to the
security of Personal Information to which Sellers or Third Parties acting on
Sellers’ behalf or otherwise having authorized access to the Sellers’ records,
have access or otherwise collect or handle. To Sellers’ Knowledge, Sellers’
information security practices conform, and at all times have conformed, in all
material respects with (i) any information security statements made by Sellers
and (ii) all of the contractual commitments of Sellers, including, but not
limited to, any contractual commitments to analytics providers, data providers,
publishers, advertisers and advertising networks, exchanges and advertising
networks, through which services or products of Sellers are offered. No Seller
has made a statement to the general public regarding the information security
practices of such Seller. No Actions have been asserted or, to the Knowledge of
Sellers, are threatened against Sellers by any Person with respect to the
security of Personal Information. To the Knowledge of the Seller, there has been
no unauthorized access to or unauthorized disclosure or use of Personal
Information owned or licensed by Sellers or in Sellers’ possession or control by
or to any Third Party, including any Governmental Entity.




--------------------------------------------------------------------------------




15.Employees and Employee Benefits.
(a)Each “employee benefit plan,” as defined in Section 3(3) of ERISA, whether or
not subject to ERISA, and any other material employee plan or agreement,
including each severance pay, salary continuation, bonus, incentive, equity,
phantom equity, deferred compensation, change of control, retention, employment
agreement, consulting agreement, maintained, contributed to or required to be
contributed to by any Seller (collectively, the “Benefit Plans”) is listed on
Schedule 4.15(a). With respect to each Benefit Plan, the Sellers have provided
or made available to the Buyer (i) correct and complete copies of the Benefit
Plans (or, in the case of any such Benefit Plans that are unwritten,
descriptions thereof), (ii) all determination letters or opinion letters from
the Internal Revenue Service relating to any qualified employee pension benefit
plan, (iii) all current summary plan descriptions and the most recent summaries
of material modifications and summary annual reports for each Benefit Plan to
which the ERISA disclosure requirements apply, (iv) Form 5500 (and all
schedules) for the last three plan years for each Benefit Plan to which the
ERISA reporting requirements apply, and (v) all trust agreements, insurance
contracts or similar funding vehicles. The Benefit Plans maintained, contributed
to or required to be contributed to by the Sellers have been maintained,
operated and administered in all material respects in accordance with their
respective terms and applicable Law. The Sellers do not have any Liability under
any benefit or compensation plan that covers any Employee, former employee,
sales representative or consultant other than the Benefit Plans or as required
under applicable Laws.
(b)Buyer will have no Liability with respect to any plan, arrangement or
practice of the type described in Section 4.15(a) or other employee benefit plan
as a result of the transaction contemplated by this Agreement.
(c)Set forth on Schedule 4.15(c) is, for each Employee, independent contractor,
consultant and agent of Seller, including each Employee on leave of absence or
layoff status, each of the following: (i) name, (ii) job title and (iii) current
compensation paid or payable.
(d)All Employees of Seller are at-will employees.
(e)Sellers are, and after the consummation of the transactions contemplated by
this Agreement will be, in compliance in all material respects with all Laws
relating to employment, equal employment opportunity, non-discrimination,
affirmative action, civil rights, terms and conditions of employment, wages,
hours, benefits, family and medical leave rights, payment of wages, employee
privacy rights, immigration, work eligibility, labor relations, occupational
safety and health, the WARN Act and any similar state or local “mass layoff” or
“plant closing” Laws, employee and independent contractor classifications,
workers’ compensation and the collection and payment of withholding and/or
social security Taxes and any similar Taxes. All Employees are legally eligible
to work in the jurisdictions where they are currently employed. There has been
no “mass layoff” or “plant closing” (as defined by the WARN Act) with respect to
the Sellers in the past five years. The Sellers are not liable for the payment
of any compensation, damages, Taxes, fines, penalties or other amounts, however
designated, for failure to comply with the foregoing. The Sellers are not
subject to any consent decree or settlement agreement with any Governmental Body
relating to compliance with Laws pertaining to labor or employment issues.
(f)None of the Benefit Plans are a “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Code and the applicable guidance
thereunder.
16.Sold Merchants. The list of the Sold Merchants set forth on Schedule 1.1 and
sets forth the name of each Sold Merchant. Such list is entirely accurate and
complete. Sellers have the right to receive Residuals with respect to the Sold
Merchants under the ISO Agreements, as applicable. All information disclosed to
Buyer in this Agreement or that has otherwise been provided to Buyer in
conjunction with this Agreement is accurate and complete in all material
respects. Sellers do not maintain or control any reserve account or other funds
attributable to any Sold Merchant. Sellers have not received any notice of
default or termination from any Sold Merchant, nor does Sellers have any
knowledge of any bankruptcy of any Sold Merchant. Sellers have materially
complied, and will continue to comply in all material respects with, the
provisions of the ISO Agreement. Sellers have complied, and will continue to
comply with, all applicable laws, regulations and industry standards in
connection with the operation of its business as it relates to the Sold
Merchants. Sellers have good and valid title to the Acquired Assets, free and
clear of all liens, claims, security interests and encumbrances of any kind,
including, but not limited to, down-stream representative or agent commission
payments.
17.Industry Security Guidelines. Sellers have complied, and will continue to
comply with, the Industry Security Guidelines (as defined in Exhibit E attached
hereto) with respect to the Acquired Assets.
18.Privacy Requirements. Sellers have complied, and will continue to comply
with, the Privacy Requirements (as defined in Exhibit E attached hereto) with
respect to the Acquired Assets.
19.No Third Parties. No Seller is a party to any agreement or has made the
commitment to or with any person or entity, including an independent sales
organization or trade association, which would give rise to any valid claim
against Buyer. No third party, including but not limited to any sales agent,
independent sales organization or trade association, has any claim to the
Acquired Assets. Sellers have paid in full, and will be liable for, all amounts
due to any third party in respect of the Sold Merchants, any transaction
relating to the Sold Merchants, or that Acquired Assets that are attributable to
the transaction contemplated in this Agreement.
20.Disclosure. No representation or warranty by a Seller contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements in this Agreement not misleading. Sellers are not aware any
fact or development which adversely affects, or would reasonably be expected to
have an adverse effect, on the Sold Merchants or the




--------------------------------------------------------------------------------




Purchase Assets. All documents and information, in whatever form, provided to
Buyer by Sellers are complete and correct versions of the documents and
information they purport to represent.
ARTICLE VII

ARTICLE VIIIREPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrant to Sellers the following (including that the
statements contained in this Article V are true and correct as of the date
hereof):


1.Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. Buyer has all requisite
corporate power and authority to own, lease or license and operate its business
and assets as currently operated.
2.Authorization; Binding Effect.
(a)Buyer has all requisite corporate power and authority to execute and deliver
this Agreement and each Transaction Agreement to which it is or will be a party
and to effect the transactions contemplated hereby and thereby. The execution,
delivery and performance by Buyer of this Agreement and each Transaction
Agreement to which it is or will be a party and the consummation by Buyer of the
transactions contemplated hereby and thereby has been duly and validly approved
by Buyer’s Board of Directors and no other corporate actions or proceedings on
the part of Buyer are necessary to authorize the execution, delivery and
performance by Buyer of this Agreement or the Transaction Agreements to which it
is or will be a party or the transactions contemplated hereby and thereby.
(b)Buyer has duly and validly executed and delivered this Agreement. When this
Agreement and each of the Transaction Agreements to which Buyer is or will be a
party have been duly executed and delivered by Buyer and (assuming due execution
by Seller), this Agreement and each such Transaction Agreement to which it is a
party will constitute valid and legally binding obligations of Buyer,
enforceable against them in accordance with their respective terms, except as
such agreements may be subject to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws and equitable principles
relating to or affecting or qualifying the rights of creditors generally and
general principles of equity.
3.Non-Contravention; Buyer’s Consents. The execution, delivery and performance
of this Agreement and the Transaction Agreements by Buyer, and the consummation
of the transactions contemplated hereby and thereby do not and will not:
(a)conflict with or result in a breach or violation of any provision of any
organizational documents of Buyer;
(b)violate, or result in a breach of, or constitute an occurrence of default
under any provision of, result in the acceleration or cancellation of any
obligation under, or give rise to a right by any Third Party to terminate or
amend its obligations under, any Contract to which Buyer is a party or by which
it or its assets or properties are bound, or result in the creation of any
Encumbrance upon any of its assets or properties, which violation, breach,
default or Encumbrance would individually or in the aggregate be material to
Buyer or materially impair or delay or prevent the consummation of the
transactions contemplated hereby;
(c)violate any applicable Law of any Governmental Body having jurisdiction over
Buyer or any of its properties, which violation would individually or in the
aggregate be materially adverse to Buyer; or
(d)require the consent, authorization, order or approval of, filing or
registration with, or waiver of any right of first refusal or first offer from,
any Governmental Body or any Third Party, that has not been obtained, except as
would not individually or in the aggregate be materially adverse to Buyer.
4.Litigation. There are no Actions pending against Buyer or, to the Knowledge of
Buyer, threatened by or against Buyer with respect to this Agreement or any of
the Transaction Agreements, or in connection with the transactions contemplated
hereby or thereby.
5.Brokers. No broker, finder, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
from Buyer in connection with the transactions contemplated by this Agreement
based on arrangements made by or on behalf of Buyer or any Affiliate thereof.
ARTICLE IX

ARTICLE XCOVENANTS


1.Access to Information.
(a)For a period of seven years after the Closing Date, upon reasonable prior
written notice, Buyer and Sellers shall furnish or cause to be furnished to each
other and their employees, agents, auditors and representatives access, during
normal business hours, to such information, books and records relating to the
Business and the Acquired Assets as is reasonably necessary for financial
reporting and accounting matters, the preparation and filing of Tax Returns,
reports or forms for the defense of any Tax claims, assessments, audits or
disputes, or the prosecution or defense of any Action and shall cooperate with
each other to the extent reasonably requested for the preparation of such
financial reporting, accounting and Tax matters, provided, that with respect to
any Tax Returns or other records relating to Tax matters or any other Action,
either Party shall have reasonable access to such information until the
applicable statute of limitations, if any, shall have expired, and provided,
further, that in either case such access shall be subject to reasonable and
customary restrictions with respect to confidentiality. Each Party shall have
the




--------------------------------------------------------------------------------




right to copy any of such records at its own expense. Neither Party shall be
required by this Section 6.1(a) to take any action that would unreasonably
interfere with the conduct of its business or unreasonably disrupt its normal
operations. Further, Buyer understands that it is the intention of CCI to
dissolve the corporate entity and terminate all operations following closing,
which dissolution may take place prior to the seven year term reflected above.
(b)Seller and Buyer each agree to preserve, for at least seven years after the
Closing Date, all material books, ledgers and other records that are (i)
reasonably related to the Business or Acquired Assets and (ii) in their
possession; provided, that each Party will preserve all such material books,
ledgers and other records relating to Tax matters until expiration of the
applicable statute of limitations. Notwithstanding the foregoing, Buyer
understands that it is the intention of CCI to terminate all operations
following Closing, which dissolution may take place prior to the seven year term
reflected above.
(c)From and after the date of this Agreement and until the Closing Date or the
earlier termination of this Agreement, Seller shall give Buyer and Buyer’s
employees and agents, reasonable access upon reasonable notice during normal
business hours to such information concerning the Seller and the Business as
Buyer may reasonably request.
(d)On and after the Closing Date, Seller and Buyer will take all appropriate
action and execute all documents, instruments or conveyances of any kind which
may be reasonably necessary or advisable to carry out the intent and purposes of
this Agreement and the Transaction Agreements, including putting Buyer in
possession and operating control of the Business and the Acquired Assets.
2.Confidentiality.
(a)After the Closing Date, Seller will not, and Seller will cause its Affiliates
not to, use for its or their own benefit or divulge or convey to any Third
Party, any of Buyer’s Confidential Information.
(b)Buyer will not, and Buyer will use reasonably commercial efforts to cause its
Affiliates not to, use for its or their own benefit or divulge or convey to any
Third Party, any of Seller’s Confidential Information.
(c)Notwithstanding the foregoing, neither Seller nor Buyer shall be deemed to
have violated this Section 6.2 if it or any of its Affiliates receives a request
to disclose all or any part of Buyer’s Confidential Information or Seller’s
Confidential Information, as applicable, in a legal proceeding or under the
terms of a subpoena, civil investigative demand or order issued by a
Governmental Body, and it or such Affiliate, to the extent not inconsistent with
such request and to the extent time reasonably allows: (i) notifies the other
Party of the existence, terms and circumstances surrounding such request; and
(ii) furnishes only such portion of the Buyer’s or Seller’s Confidential
Information, as applicable, which it is advised by its counsel is legally
obligated to be disclosed and exercises reasonable efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to the
disclosed Buyer’s Confidential Information or Seller’s Confidential Information,
as applicable.
(d)For purposes of this Agreement, “Seller’s Confidential Information” consists
of all of Sellers’ information, knowledge or data to the extent not related to
the Business, Acquired Assets or the Assumed Contracts, and that is not in the
public domain or otherwise publicly available which are treated as confidential
by Seller as of the date hereof, provided, that Seller’s Confidential
Information shall not include information that: (i) enters the public domain or
becomes publicly available, so long as neither Buyer nor any of its Affiliates,
directly or indirectly, improperly causes such information to enter the public
domain, (ii) after the date of this Agreement becomes known to Buyer or any of
its Affiliates on a non-confidential basis from a source that is not prohibited
from disclosing such information to Buyer or such Affiliate by a contractual or
other legal duty owed to Seller, or (iii) after the date of this Agreement is
developed independently by Buyer or any Affiliate of Buyer without violation of
this Agreement.
(e)For purposes of this Agreement, “Buyer’s Confidential Information” consists
of all information, knowledge or data related to the Buyer or its business, or
to the Business, Acquired Assets or the Assumed Contracts, in each case not in
the public domain or otherwise publicly available which are treated as
confidential by Buyer as of the date hereof, provided that Buyer’s Confidential
Information shall not include information that: (i) enters the public domain or
becomes publicly available, so long as neither Seller nor any of its Affiliates,
directly or indirectly, improperly causes such information to enter the public
domain, (ii) after the date of this Agreement becomes known to Seller or any of
its Affiliates on a non-confidential basis from a source that is not prohibited
from disclosing such information to Seller or such Affiliate by a contractual or
other legal duty owed to Buyer, or (iii) after the date of this Agreement is
developed independently by Seller or any Affiliate of Seller without violation
of this Agreement.
(f)Buyer and the Seller shall not issue any press release nor otherwise make any
public statement regarding the transactions contemplated hereby without the
prior written consent of the other party, except as required by law or
regulation or as otherwise determined by Buyer and its counsel. Notwithstanding
the foregoing, Buyer shall have the right to issue press releases and publicly
reference the acquisition of Seller upon Closing.
(g)If for any reason Buyer or Seller do not consummate the transactions
contemplated herein, Buyer shall return to Seller all of Seller’s Confidential
Information and Seller shall return to Buyer all of Buyer’s Confidential
information.
3.Payment of Liabilities. Seller shall pay or otherwise satisfy all of its
liabilities and obligations.
4.Cooperation. After the Closing, and continuing for one year from the Closing
Date, to the extent it remains in existence, Seller will cooperate with Buyer in
its efforts to continue and maintain for the benefit of Buyer those business
relationships of Seller existing prior to the Closing and relating to the
Business to be operated by Buyer after the Closing, including relationships with
lessors, employees, regulatory authorities, licensors, customers, suppliers and
others, which cooperation shall include, without limitation, assisting the Buyer
from time to time with technical and engineering matter associated with updating
and maintaining




--------------------------------------------------------------------------------




the applications forming the core part of the Business. Seller will refer to
Buyer all inquiries relating to such Business. Neither Seller nor the management
of the Seller shall take any action that would tend to diminish the value of the
Acquired Assets after the Closing or that would interfere with the business of
Buyer to be engaged in after the Closing.
5.Non-Competition.
(a)Until January 1, 2019, each Seller will not, and will not permit any of its
respective controlled subsidiaries to, directly or indirectly, including through
another Person:
(i)engage in, or own, manage, control, operate or have any direct or indirect
interest or any investment (including a loan, gift, or other financial
accommodation) in, or render services in any capacity to, any Person that is
engaged in, the Business in the United States or any other state or region
thereof in which any Seller conducts the Business, or intends or plans to
conduct the Business as of the Closing Date (the “Restricted Business”); or
(ii)do business with, solicit or attempt to obtain business from, or provide
products or services to, including for or on behalf of another Person, any
Person that is a customer of the Business as of the Closing to the extent such
activities relate to the Restricted Business.
(b)Notwithstanding the foregoing and anything in this Agreement to the contrary,
each Seller may, without violating Section 6.5(a)(i) own a passive capital stock
investment not in excess of 2% of the outstanding capital stock of a corporation
which engages in the Restricted Business, if such capital stock is a security
actively traded on an established national securities exchange. Further, Buyer
agrees that the provisions of this Section 6.5 shall not apply to Chris Andersen
and Craig Jessen, provided that such Persons are hired by Buyer or one of its
Affiliates.
(c)Each Seller, on behalf of itself and its controlled subsidiaries, acknowledge
that a remedy at Law for any breach or attempted breach of this Section 6.5 will
be inadequate and further agree that any breach of this Section 6.5 will result
in irreparable harm to Buyer and its Affiliates, and Buyer will, in addition to
any other remedy that may be available to it, be entitled to specific
performance and injunctive and other equitable relief in case of any such breach
or attempted breach of this Section 6.5.
(d)Each Seller acknowledge that this covenant not to compete is being provided
as an inducement to Buyer to enter into this Agreement and that this Section 6.5
contains reasonable limitations as to time, geographical area and scope of
activity to be restrained that do not impose a greater restraint than is
necessary to protect the goodwill or other business interest of Buyer, its
Affiliates and the acquired Business. Whenever possible, each provision of this
Section 6.5 will be interpreted in such a manner as to be effective and valid
under applicable Law but if any provision of this Section 6.5 will be prohibited
by or invalid under applicable Law, such provision will be ineffective to the
extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Section 6.5. If any provision of this Section 6.5 will, for
any reason, be judged by any court of competent jurisdiction to be invalid or
unenforceable, such judgment will not affect, impair or invalidate the remainder
of this Section 6.5 but will be confined in its operation to the provision of
this Section 6.5 directly involved in the controversy in which such judgment
shall have been rendered. In the event that the provisions of this Section 6.5
should ever be deemed to exceed the scope of activity, time or geographic
limitations permitted by applicable Laws, then such provision will be reformed
to the maximum scope of activity, time or geographic limitations permitted by
applicable Law.
6.Non-Solicitation. Each Seller agrees that it will not, and will not permit any
of its controlled subsidiaries to, until January 1, 2019, without the prior
written consent of Buyer, directly or indirectly, including through another
Person, solicit, including for or on behalf of another Person, any individual
who is an employee of Buyer or any of its Affiliates who is involved in the
acquired Business, as of the Closing Date or at any time thereafter, to leave
his or her employment with Buyer or its Affiliates, hire any such individual or
in any way interfere with the employment relationship between Buyer or its
Affiliates and any of such individual. Notwithstanding the foregoing and
anything in this Agreement to the contrary, each Seller and its controlled
subsidiaries will not be precluded from soliciting or hiring any individual
whose employment with Buyer or its Affiliates has been terminated by Buyer or
its Affiliates for at least six months.
7.Third Party Consents. If and to the extent that the assignment to Buyer of any
Acquired Asset would be a violation of applicable laws or require any consent
that has not been obtained as of the Closing, then, notwithstanding any other
provision hereof, unless otherwise agreed by the Parties, such assignment will
automatically be deferred and will not occur until all legal impediments are
removed or such consents have been obtained. Notwithstanding the foregoing, any
such asset will still be considered an Acquired Asset, and the applicable Seller
will thereafter hold such Acquired Asset in trust for the benefit, insofar as
reasonably possible, of Buyer until the consummation of the assignment thereof.
Each Seller will use commercially reasonable efforts to (a) continue to seek to
remove any legal impediments or secure any consents required from third parties
necessary to assign such Acquired Asset and (b) develop and implement
arrangements to place Buyer, insofar as reasonably possible and to the extent
not prohibited by applicable law or the relevant contract, in the same position
as if such Acquired Asset had been assigned as contemplated hereby such that all
the benefits and burdens relating to such Acquired Asset, are to inure from and
after the Closing to Buyer, and Buyer shall reasonably cooperate with Seller in
connection therewith. Any costs and expenses of obtaining such consents, or
removing any such legal impediment shall be borne by the applicable Seller.
8.Other Covenants. Sellers hereby covenant at all times during the period
commencing on the Effective Date and ending 12 months after the Effective Time
to do the following:
(a)Acquired Assets. (i) Sellers shall indicate on its books and records that the
Acquired Assets have been sold to, and are the property of, Buyer; and (ii) if
Sellers receive money or property, other than payment to which Sellers are




--------------------------------------------------------------------------------




entitled pursuant to this Agreement, that represents payment of all or any
portion of the Acquired Assets, Sellers shall immediately inform Buyer of such
receipt and within three Business Days remit such money or property to Buyer,
with proper endorsements.
(b)Government Compliance. To the extent necessary to preserve Buyer’s interest
in the Acquired Assets and as otherwise set forth in this Agreement, do or cause
to be done all things necessary to: (i) maintain its legal existence and good
standing under the laws of the state of its formation; (ii) maintain
qualification in each jurisdiction in which Sellers are currently qualified in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on the Acquired Assets; and (iii) preserve and maintain in full
force and effect all other qualifications, certificates or licenses known to
Sellers to be required for the collection of the Acquired Assets.
(c)Payment of Taxes. To the extent necessary to preserve Buyer’s interest in the
Acquired Assets and as otherwise set forth in this Agreement, pay and discharge
all taxes, assessments and governmental charges or levies imposed upon it or on
income or profits or upon property belonging to it, including any taxes assessed
as a result of the transactions contemplated herein, provided that Sellers shall
not be obligated to pay any such item that it disputes in good faith, until such
time as its obligation to pay has been finally determined.
(d)Reporting. Furnish or cause to be furnished to Buyer:
(i)If Sellers are required to submit audit reports pertaining to the Acquired
Assets to MasterCard, Visa, Discover, any other card acceptance organizations,
any sponsor banks, any credit card processor or any other organization or
person, then, within seven days of the completion of such audit report, Sellers
shall provide a complete copy of such audit results to Buyer including any and
all deficiencies, defaults and management’s plan to remedy any outstanding items
contained in the audit report;
(ii)such other operating reports and financial and other information relating to
the business, affairs and financial condition of Sellers that are prepared by
Sellers in the ordinary course of its business and with respect to the Sold
Merchants or Acquired Assets as Buyer reasonably may request in writing from
time to time, including but not limited to financial information, based upon the
Sellers's internal information; and
(iii)monthly residual reports for Sold Merchants provided by the applicable
processor to Sellers that are not provided directly from the processor to Buyer.
Buyer shall notify Sellers of any such reports not received by processors and
Sellers shall then provide such reports in a timely manner.
(e)Notice of Litigation. Notify Buyer in writing, promptly upon learning
thereof, of any litigation commenced against Sellers that may have a material
adverse effect on the business, assets, operations, prospects or financial or
other condition of Sellers or the Sold Merchants or Acquired Assets.
(f)Notice of Event of Default. Immediately inform Buyer by written notice of the
occurrence of any event or condition of any nature that may constitute an [Event
of Default] [need to define].
(g)Sold Merchant Contracts. Deliver to Buyer all contracts and any additional
material directly and indirectly related to the Sold Merchants. [need to see all
of these]
(h)Exhibit E. Comply with the terms set forth in Exhibit E hereto.
ARTICLE XI

ARTICLE XIIINDEMNIFICATION


1.Indemnification by Buyer. Subject to the limitations set forth in this
Agreement, from and after the Closing, Buyer will indemnify, defend and hold
harmless Seller and its directors, officers, employees, representatives and
other Affiliates from and against any and all Damages related to or arising out
of or in connection with:
(a)any (i) breach of any representation or warranty made by Buyer contained in
this Agreement or (ii) inaccuracy of any statement contained in a certificate
required to be delivered by Buyer (or an officer thereof) pursuant to this
Agreement, provided that for purposes of determining whether a breach shall have
occurred and the amount of any Damages for which indemnification shall be
provided pursuant to this Section ý7.1(a) each such representation or warranty
shall be read as if all qualifications as to materiality, including each
reference to the defined term “Material Adverse Effect,” were deleted therefrom,
and had no force and effect;
(b)any breach of any covenant or agreement contained in this Agreement by Buyer;
and
(c)any Assumed Liability.
2.Indemnification by Seller. Subject to the limitations set forth in this
Agreement, from and after the Closing, Seller will indemnify, defend and hold
harmless Buyer and its directors, officers, employees, representatives and other
Affiliates from and against any and all Damages related to or arising out of or
in connection with:
(a)any (i) breach of any representation or warranty made by Seller contained in
this Agreement or (ii) inaccuracy of any statement contained in a certificate
required to be delivered by Seller (or an officer thereof) pursuant to this
Agreement, provided that for purposes of determining whether a breach shall have
occurred and the amount of any Damages for which indemnification shall be
provided pursuant to this Section ý7.2(a) each such representation or warranty
shall be read as if all qualifications as to materiality, including each
reference to the defined term “Material Adverse Effect,” were deleted therefrom,
and had no force and effect;
(b)any breach of any covenant or agreement contained in this Agreement by
Seller; and
(c)any Excluded Asset or Retained Liability.




--------------------------------------------------------------------------------




3.Third-Party Claims.
(a)In the event that any Indemnified Party desires to make a claim against an
Indemnifying Party (which term shall be deemed to include all Indemnifying
Parties if more than one) in connection with any third-party claim, proceeding
or demand at any time instituted against or made upon it for which it may seek
indemnification hereunder (a “Third-Party Claim”), the Indemnified Party will
promptly notify the Indemnifying Party of such Third-Party Claim and of its
claims of indemnification with respect thereto; provided that failure to
promptly give such notice will not relieve the Indemnifying Party of its
indemnification obligations under this Article VII, except to the extent, if
any, that the Indemnifying Party has actually been materially prejudiced
thereby.
(b)The Indemnifying Party will, with respect to such Third-Party Claim, have the
right to assume the defense of the Third-Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party by written notice to the
Indemnified Party within 30 days after the Indemnifying Party has received
notice of the Third-Party Claim (or if earlier, ten days before an answer is due
in the applicable legal proceeding); provided, however, that the Indemnifying
Party must conduct the defense of the Third-Party Claim actively and diligently
thereafter in order to preserve its rights in this regard; and provided further
that the Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third-Party Claim.
(c)The Indemnifying Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (which consent will not be unreasonably
withheld or delayed) unless the judgment or proposed settlement (i) includes an
unconditional release of all liability of each Indemnified Party with respect to
such Third-Party Claim, (ii) involves only the payment of money damages that,
subject to the limitations set forth herein, are fully covered by the
Indemnifying Party, and (iii) does not impose an injunction or other equitable
relief upon the Indemnified Party. The Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent will not be unreasonably conditioned, withheld or delayed by the
Indemnifying Party).
(d)In the event that the Indemnifying Party fails to assume the defense of the
Third-Party Claim in accordance with this Section ý7.3(d) above, the Indemnified
Party may defend against such Third-Party Claim in any manner it reasonably may
deem appropriate; provided that the Indemnified Party may not settle such claim
or consent to the entry of any judgment with respect thereto without the consent
of the Indemnifying Party (which consent will not be unreasonably withheld or
delayed), and the Indemnified Party shall retain all remedies to which they are
entitled under this Article VII, subject to the express limitations set forth
herein. In such event, the Indemnifying Party shall be entitled, at its expense,
to participate in any defense of Third-Party Claims, subject to the right of the
Indemnified Party to control such defense.
4.Notice of Claims. In the event that any Indemnified Party actually incurs
Damages, or reasonably anticipates that it may incur Damages, for which it is
entitled to indemnification hereunder, the Indemnified Party will deliver to the
Indemnifying Party a written notice stating that it has suffered indemnifiable
Damages, or that it reasonably anticipates that it may suffer indemnifiable
Damages and that the Indemnifying Party is required to provide indemnification
therefor. Such notice shall be signed by the Indemnified Party and shall (a)
state that such Indemnified Party has actually paid or incurred, and/or
reasonably anticipates that it may pay or incur Damages, the actual amount or
reasonably anticipated amount thereof, and the basis for the determination of
such amount, and (b) specify in reasonable detail the individual items of
indemnifiable Damages included in the amount so stated and the section or
sections of this Agreement pursuant to which such claim arises, the date each
such item was paid or incurred, if applicable, and the nature of the event or
circumstances which resulted in the indemnification obligation of the
Indemnifying Party.
5.Survival of Representations and Warranties. All representations and warranties
in this Agreement shall survive the Closing and shall expire on, and no
Indemnifying Party will be liable for any Damages hereunder with respect to a
breach of such representations and warranties unless an indemnification claim
notice is given by the Indemnified Party to the Indemnifying Party with respect
thereto prior to, the date that is 18 months from the Closing Date; provided
that (i) the representations and warranties set forth in Sections 4.1, 4.2, 4.3,
4.4, 4.9 and 4.13, shall survive, and indemnification claims under Section
7.2(a) based on breaches of such representations and warranties may be made,
indefinitely. All covenants and agreements of the parties contained herein shall
survive the Closing indefinitely or for the period explicitly specified therein.
6.Investigation. The right to indemnification or any other remedy based on
representations, warranties, covenants and agreements of Seller in this
Agreement, or any document, certificate or other instrument required to be
delivered by Sellers under this Agreement shall not be affected by any
investigation conducted by any Indemnified Party or any other Person at any
time, or any knowledge acquired (or capable of being acquired) by any
Indemnified Party or any other Person at any time, whether before or after the
execution and delivery of this Agreement or the Closing, with respect to the
accuracy or inaccuracy of, or compliance with, any such representation,
warranty, covenant or agreement.
7.Indemnification Exclusive Remedy. Except in the case of fraud or willful
misconduct, indemnification pursuant to the provisions of this Article VII shall
be the sole and exclusive remedy of the Parties. Nothing herein contained shall
limit a Party’s right to pursue recovery under such party’s own insurance
policies. Notwithstanding anything in this Agreement to the contrary, in no
event shall the limitations set forth in this Article VII apply to any relief or
recovery resulting from fraud or willful misconduct.




--------------------------------------------------------------------------------




8.Adjustment of Purchase Price. Any amount paid for indemnification under
Article VII shall be deemed to be an adjustment to the Purchase Price, including
for all Tax purposes, and no Party shall take any position inconsistent
therewith.
ARTICLE XIII

ARTICLE XIVMISCELLANEOUS PROVISIONS


1.Notices. Except as otherwise provided herein or in a Transaction Agreement,
all notices and other communications hereunder and under the Transaction
Agreements shall be in writing and shall be deemed to have been duly given upon
receipt if (i) mailed by certified or registered mail, return receipt requested,
(ii) sent by a nationally recognized overnight delivery service (receipt
requested), fee prepaid, (iii) sent via facsimile with receipt confirmed, or
(iv) delivered personally, addressed as follows or to such other address or
addresses of which the respective party shall have notified the other.


(a)If to Seller, to:


Calpian, Inc.
500 North Akard Street Ste. 2850
Dallas, TX 75201
Attn: Harold Montgomery
Facsimile: (214)758-8600
    
With a copy (which shall not constitute notice) to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Facsimile: (212) 930-9725
Attention: Darrin M. Ocasio, Esq.
    


(b)If to Buyer, to:


Excel Corporation
6363 President George Bush Freeway Suite 310
Irving TX 75038
Attn: Thomas A. Hyde Jr.
Facsimile: 972-786-7373


With a copy (which shall not constitute notice) to:


Jones Day
2727 N. Harwood
Dallas TX 75201
Attn: James E. O’Bannon, Esq.
Facsimile: (214) 969-5100




2.Expenses. Except as otherwise provided in this Agreement or the Transaction
Agreements, each Party will pay its own costs and expenses, including legal and
accounting expenses, related to the transactions contemplated by this Agreement
and the Transaction Agreements, irrespective of when incurred.
3.Entire Agreement. The agreements of Seller and Buyer, which is comprised of
this Agreement, the Schedules and Exhibits hereto and the documents referred to
herein, including the Transaction Agreements, sets forth the entire agreement
and understanding between the Parties and supersedes any prior agreement or
understanding, written or oral, relating to the subject matter of this Agreement
and the Transaction Agreements.
4.Waiver of Jury Trial. Both of the Parties irrevocably waives the right to a
jury trial in connection with any legal proceeding relating to this Agreement or
any of the Transaction Agreements or the enforcement of any provision hereof or
thereof.
5.Governing Law; Arbitration; Prevailing Party. This Agreement and the
Transaction Agreements, and all claims or causes of action that may be based
upon, arise out of or relate to this Agreement or the Transaction Agreements
will be construed in accordance with and governed by the internal laws of the
State of Texas applicable to agreements made and to be




--------------------------------------------------------------------------------




performed entirely within such State without regard to conflicts of laws
principles thereof. Any dispute arising under or in connection with any matter
of any nature (whether sounding in contract or tort) relating to or arising out
of this Agreement, shall be resolved exclusively by arbitration. The arbitration
shall be in conformity with and subject to the applicable rules and procedures
of JAMS. The arbitration shall be conducted before a panel of three arbitrators,
with one arbitrator to be selected by each of Seller and Buyer and the third
arbitrator to be selected by the arbitrators selected by the Parties. The
Parties agree to be (a) subject to the exclusive jurisdiction and venue of the
arbitration in Dallas Texas, (b) bound by the decision of the arbitrator as the
final decision with respect to the dispute, and (c) subject to the jurisdiction
of both of the federal courts of the United States of America and the courts of
the City and County of Dallas for the purpose of confirmation and enforcement of
any award. The prevailing Party in any arbitration shall be entitled to recover
its costs and expenses (including attorneys’ fees and expenses) from the
non-prevailing party.
6.Waiver. The rights and remedies of the Parties to this Agreement and the
Transaction Agreements are cumulative and not alternative. Neither the failure
nor any delay by any party in exercising any right, power or privilege under
this Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by Law, (a) no claim or right arising
out of this Agreement or the Transaction Agreements can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is given
and will not operate as a waiver of, or estoppel with respect to, any subsequent
or other failure or noncompliance; and (c) no notice to or demand on one party
will be deemed to be a waiver of any obligation of such party or of the right of
the party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the Transaction Agreements.
7.No Oral Modification. Neither this Agreement nor any Transaction Agreement may
be amended except by a written agreement executed by the Parties. Any attempted
amendment in violation of this Section 8.7 will be void ab initio.
8.Assignments; Successors. No party may assign any of its rights under this
Agreement or any Transaction Agreements without the prior written consent of the
other parties hereto or thereto. Subject to the preceding sentence, this
Agreement and the Transaction Agreements will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the Parties.
9.Severability. If any provision of this Agreement or the Transaction Agreements
is held invalid or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement and the Transaction Agreements will remain in
full force and effect; provided, that the court making such determination shall
have the power to and shall, subject to the discretion of such court, reduce the
scope, duration, area or applicability of such provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable provision
with a provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.
10.Limitations on Public Disclosure. No Party may issue any press release, or
make any public announcement or filing with a Governmental Body, with respect to
this Agreement or any Transaction Agreement without obtaining prior written
consent of the other Party to the issuance of such press release, or the making
of such public announcement or filing, and to the contents thereof, which shall
not be unreasonably withheld or delayed; provided, that such Party may, without
the prior consent of the other Party, issue such press release, or make such
public statement or filing, as may upon the advice of counsel be required by Law
if it has provided notice to and used reasonable efforts to consult with the
other Party, except that all Parties acknowledge that buyer’s parent and Parent
are each required to, and each Party consents to, the filing of Current Reports
on Form 8-K describing this Agreement or the Transaction Agreements..
11.No Third Party Beneficiaries. Nothing in this Agreement or the Transaction
Agreements, express or implied, is intended to or shall constitute the Parties
as partners or as participants in a joint venture. This Agreement and the
Transaction Agreements are solely for the benefit of the Parties and, only to
the extent provided in Article VII hereof, their respective Affiliates and
employees, representatives, agents, directors, officers, partners or principals,
as applicable, or their respective assigns, for whom the parties shall be
entitled to enforce this Agreement, and no provision of this Agreement shall be
deemed to confer upon any other Third Parties any remedy, claim, liability,
reimbursement, cause of action or other right.
12.Incorporation of Exhibit and Schedules. The Exhibits and Schedules identified
and/or attached to this Agreement are incorporated herein by reference and made
a part hereof.
13.Counterparts. This Agreement and the Transaction Agreements each may be
executed simultaneously in two or more counterparts, each of which will be
deemed to be an original copy hereof or thereof and all of which together will
be deemed, respectively, to constitute one and the same agreement. Counterparts
delivered by facsimile, e-mail or other electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Agreement.


[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.








--------------------------------------------------------------------------------




BUYER
eVance Processing, Inc.


By:
Name:
Title:


SELLERS
CALPIAN COMMERCE, INC.




By:
Name:
Title:
 
CALPIAN, INC.




By:
Name:
Title:
 



















































































--------------------------------------------------------------------------------




EXHIBIT A


BILL OF SALE




EXHIBIT B


ASSIGNMENT AND ASSUMPTION AGREEMENT


EXHIBIT C


IP ASSIGNMENT AGREEMENT




EXHIBIT D


AMENDED LOAN AGREEMENT


EXHIBIT E


PRIVACY AND SECURITY REQUIREMENTS


The term “Industry Security Guidelines” shall mean the privacy and security
requirements and all applicable laws, rules, regulations, standards and
guidelines adopted or required by Visa U.S.A. Inc., MasterCard International,
Inc., American Express, Discover Financial Services, LLC and other credit and
debit card providers debit network providers and any stored value and loyalty
program providers (“Payment Brands”), and the Payment Card Industry Security
Standards Council relating to privacy, data security and the safeguarding,
disclosure and handling of Payment Instrument information, including but not
limited to the Payment Card Industry Data Security Standards, Visa’s Cardholder
Information Security Program, Discover’s Information Security & Compliance
Program, American Express’s Data Security Operating Policy, MasterCard’s Site
Data Protection Program, Visa’s Payment Application Best Practices, the Payment
Card Industry’s Payment Application Data Security Standard, MasterCard’s POS
Terminal Security program, the Payment Card Industry PIN Entry Device Standard,
ATM or Debit Networks other financial service card organizations, rules and
regulations administered by OFAC, the Bank Secrecy Act, anti-money laundering
laws, and the USA Patriot Act, in each case as they may be amended from time to
time.
The term “Privacy Requirements” means any applicable state or federal law or
regulations or rules, regulations, standards and guidelines adopted or required
by Payment Brands, as may be in effect or as may be enacted, adopted or
determined regarding the privacy, confidentiality, use, and disclosure of
Cardholder Information of any type. 
A “Customer” is the person or entity to whom a Payment Instrument is issued or
who is otherwise entitled to use a Payment Instrument.
A “Payment Instrument” is an account, or evidence of an account, authorized and
established between a Customer and a Payment Brand, or representatives or
members of a Payment Brand that Merchants accept from Customers. Payment
Instruments include, but are not limited to, credit and debit cards, stored
value cards, loyalty cards, electronic gift cards, authorized account or access
numbers, paper certificates, credit accounts and the like.
“Cardholder Information” is collectively known as “Customer Information” and may
include, but is not limited to the following information about any Customer of a
Merchant: name; address; phone number; email address; credit card number;
driver’s license; social security number; birth date; demographics,
Transactional Data and includes, but not be limited to the following information
about a Merchant or its officers and principals, name, address, phone number;
email address; credit card number; driver’s license; social security number;
birth date; demographics.
“Transactional Data” includes but is not limited to Sellers’s use, access, and
storage of certain credit card non-public personal information including, but
not limited to card account numbers, expiration dates, security code data, such
as CVV2, CVC2 and PIN data.




